                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            BEAUFORT DIVISION

BANKERS STANDARD INSURANCE                     )
COMPANY,                                       )
                                               )
                      Plaintiff,               )
                                               )          No. 9:19-cv-0248-DCN
              vs.                              )
                                               )                 ORDER
DAREN WAYNE CHALMERS and                       )
SHAKERA KILPATRICK, as the Special             )
Administrator of the Estate of Lavon Stanford, )
                                               )
                      Defendants.              )
_______________________________________)

       The following matter is before the court on defendant Bankers Standard Insurance

Company’s (“BSIC”) motion for summary judgment, ECF No. 23. For the reasons

discussed below, the court denies the motion without prejudice.

                                   I. BACKGROUND

       This declaratory judgment action arises out of a single-vehicle accident that

occurred in Jasper County, South Carolina. On October 24, 2017, Daren Chalmers

(“Chalmers”) used Edwardo Kriete’s (“Kriete”) 2005 Toyota pickup truck (the “truck”)

to tow a friend’s Jeep Grand Cherokee from Pineland, South Carolina to Ridgeland,

South Carolina. Another friend of Chalmers, Lavon Stanford (“Stanford”), rode along in

the passenger seat of the truck. At some point during the drive, Chalmers lost control of

the truck, which ran off the road, struck a ditch, and flipped over. As a result of the

accident, Stanford sustained severe injuries that ultimately led to his death. After the

accident, a lawsuit was filed on behalf of Sanford against Chalmers in the Jasper County

Court of Common Pleas (the “underlying action”).



                                              1
       Kriete, the owner of the truck, is a resident of El Salvador who maintained an

insurance policy with BSIC. Although Kriete resides in El Salvador, he owns land in

Pineland. Years before the accident, Kriete retained Woodrow Cuyler (“Cuyler”), who

lived across the street, to manage his Pineland property. Kriete allowed Cuyler to use the

truck to assist with the property’s upkeep. Chalmers is the grandson of Cuyler, which is

how Chalmers gained access to Kriete’s truck.

       On January 28, 2019, BSIC filed this lawsuit against Chalmers and Sanford

(collectively, “defendants”) seeking a declaratory judgment of its defense and coverage

obligations to Chalmers under the liability policy between it and Kriete (the “BSIC

Policy”). ECF No. 1. In its complaint, BSIC alleges that it is entitled to a declaration

that there is no coverage under the BSIC policy for any claims arising out of the October

24, 2017 accident, and therefore that is has no duty to defend and/or indemnify Chalmers

in the underlying lawsuit. On December 16, 2019, BSIC filed a motion for summary

judgment. ECF No. 23. On January 8, 2020, defendants responded. ECF No. 28. BSIC

did not file a reply, and the time to do so has now expired. Thus, this matter is now ripe

for the court’s review.

                                     II. STANDARD

       Summary judgment shall be granted “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine dispute as to

any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(c). Rule 56(c) of the Federal Rules of Civil Procedure requires that the district

court enter judgment against a party who, “‘after adequate time for discovery . . . fails to

make a showing sufficient to establish the existence of an element essential to that party’s



                                              2
case, and on which that party will bear the burden of proof at trial.’” Stone v. Liberty

Mut. Ins. Co., 105 F.3d 188, 190 (4th Cir. 1997) (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986)). “[T]his standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of

material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). “Only

disputes over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary judgment

will not lie if the dispute about a material fact is ‘genuine,’ that is, if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Id.

        “[A]t the summary judgment stage the judge’s function is not himself to weigh

the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. at 249. When the party moving for summary judgment does

not bear the ultimate burden of persuasion at trial, it may discharge its burden by

demonstrating to the court that there is an absence of evidence to support the non-moving

party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The non-movant must

then “make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Id. at 322.

        Any reasonable inferences are to be drawn in favor of the nonmoving party.

Anderson, 477 U.S. at 255, Webster v. U.S. Dep’t of Agric., 685 F.3d 411, 421 (4th Cir.

2012). However, to defeat summary judgment, the nonmoving party must rely on more

than conclusory allegations, mere speculation, the building of one inference upon

another, or the mere existence of a scintilla of evidence. See Anderson, 477 U.S. at 252;



                                               3
Stone, 105 F.3d at 191. Rather, “a party opposing a properly supported motion for

summary judgment . . . must ‘set forth specific facts showing that there is a genuine issue

for trial.’” Bouchat, 346 F.3d at 522 (quoting Fed. R. Civ. P. 56(e) (2002) (amended

2010)). If the adverse party fails to provide evidence establishing that the fact finder

could reasonably decide in his favor, then summary judgment shall be entered “regardless

of ‘[a]ny proof or evidentiary requirements imposed by the substantive law.’” Id.

(quoting Anderson, 477 U.S. at 248).

                                     III. DISCUSSION

        BSIC’s complaint seeks a declaration that Chalmers is not entitled to coverage

under the BSIC Policy because Chalmers is not an “insured person” as defined by the

policy. In response, defendants assert two arguments. First, they contend that genuine

issues of material fact preclude summary judgment based their expert’s report. Second,

they argue that summary judgment is premature because they have not had an adequate

opportunity to engage in discovery. The court addresses each argument in turn and finds

that the latter precludes summary judgment.

        “An insurance policy is a contract between the insured and the insurance

company, and the terms of the policy are to be construed according to contract law.”

Auto Owners Ins. Co. v. Rollison, 663 S.E.2d 484, 487 (S.C. 2008). “The cardinal rule

of contract interpretation is to ascertain and give legal effect to the parties’ intentions as

determined by the contract language.” Beaufort Cty. Sch. Dist. v. United Nat’l Ins. Co.,

709 S.E.2d 85, 90 (S.C. Ct. App. 2011) (citing Schulmeyer v. State Farm Fire & Cas.

Co., 579 S.E.2d 132, 134 (S.C. 2003)). “If the contract’s language is clear and

unambiguous, the language alone, understood in its plain, ordinary, and popular sense,



                                               4
determines the contract’s force and effect.” Id. (citing Schulmeyer, 579 S.E.2d at 134).

However, an insurance contract which is “in any respect ambiguous or capable of two

meanings” must be construed strictly against its drafter, the insurer. Reynolds v. Wabash

Life Ins. Co., 161 S.E.2d 168, 169 (S.C. 1968)).

       The BSIC Policy between BSIC, the insurer, and Kriete, its insured, includes the

following provisions relevant to BSIC’s first declaratory judgment claim:

                       PERSONAL UMBRELLA COVERAGE

       1. [BSIC] will pay damages an insured person becomes legally liable to
          pay for personal injury or property damage caused by an occurrence to
          which this insurance applies . . .

ECF No. 24 at 9 (emphasis added).

                                     DEFINITIONS
                                          …
       9. Insured person means:

       a. You and residents of your household who are:

               (1) Your family members; or

               (2) Other persons under the age of 25 and in the care of any
               person described above;

       …

       c. With respect to any motor vehicle to which this policy applies, any person
       using the vehicle with an insured person’s consent with respect to their legal
       responsibility arising out of its use.

Id. at 8 (emphasis added). In other words, “insured persons” who are covered by the

BSIC Policy’s personal umbrella coverage are: (1) the insured, Kriete, (2) Kriete’s family

members who live at home, (3) other persons under the age of 25 and in Kriete’s care,

and (4) with respect to motor vehicle insurance, any person using a covered vehicle with

consent from Kriete or another insured person. The BSIC Policy goes on to explicitly

                                             5
state that: “We do not cover any person who uses a [covered vehicle] without permission

from you or a family member.” Id. at 15.

       BSIC argues that Chalmers is not an “insured person” because he does not fall

into any of the above-stated categories. Specifically, BSIC argues that there is no

genuine issue of material fact that Kriete did not give his consent for Chalmers to use the

truck. BSIC has presented an affidavit of Kriete, in which he states that “Cuyler was the

only person authorized to use the truck. . .” and “I expressly prohibited []Cuyler from

allowing any persons other than himself to operate the truck.” ECF No. 23-3, Kriete Aff.

¶¶ 8, 10. Thus, BSIC has presented evidence that Chalmers was not given consent to use

the truck and thus is not an “insured person” under the BSIC Policy.

       In response, defendants first contend that their expert’s opinion precludes a grant

of summary judgment. Defendants’ expert, Louis Fey (“Fey”) has prepared a report,

which, defendants claim, “illustrates the questions of fact raised by Chalmers’ recorded

statement, Kriete’s affidavit, and the ambiguities of the [BSIC] Policy that make

summary judgment improper.” ECF No. 28 at 4. In other words, defendants argue that

summary judgment is inappropriate because Fey, an insurance expert, has reviewed the

facts of the case and the BSIC Policy and determined that genuine issues of material fact

exist. This argument is wholly without merit.

       The court is the sole authority on the law. At the summary judgment stage, it is

the duty of the court, and only the court, to consider the admissible evidence and

determine whether the movant is entitled to judgment as a matter of law. The legal

opinions of an insurance expert, or of any expert, have no bearing on the court’s

determination of legal issues. The interpretation of an insurance policy is a legal issue.



                                             6
Likewise, whether a genuine dispute of material fact exists in a given case is a legal issue.

Thus, these issues are within the exclusive purview of the court. As such, the court will

ignore to the legal conclusions of Fey and determine the appropriateness of summary

judgment on its own accord.

       Next, defendants argue that summary judgment on this claim is procedurally

premature because they have not had an adequate opportunity to discover evidence

essential to their opposition of summary judgment. The court agrees.

       Fed. R. Civ. P. 56(d) 1 states:

       If a nonmovant shows by affidavit or declaration that, for specified reasons,
       it cannot present facts essential to justify its opposition, the court may:

       (1) defer considering the motion or deny it;

       (2) allow time to obtain affidavits or declarations or to take discovery; or

       (3) issue any other appropriate order.

It is well-settled that a district court should refuse summary judgment “where the

nonmoving party has not had the opportunity to discover information that is essential to

his opposition.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n.5 (1986).

However, a “party opposing summary judgment cannot complain that summary judgment

was granted without discovery unless that party had made an attempt to oppose the

motion on the grounds that more time was needed for discovery.” Harrods Ltd. v. Sixty




       1
         This rule was previously codified at Fed. R. Civ. P. 56(f). See Fed. R. Civ. P.
56, Comments to the 2010 Amendments (“Subdivision (d) carries forward without
substantial change the provisions of former subdivision (f)”). Therefore, much of the
caselaw that discusses the rule does so with reference to 56(f). However, because the
amendment effected no substantive change to the rule, the court finds that caselaw
discussing pre-amendment Rule 56(f) applies with equal force to its consideration of
post-amendment Rule 56(d).
                                             7
Internet Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (citing Evans v. Technologies

Applications & Service Co., 80 F.3d 954, 961 (4th Cir. 1996)) (internal quotation marks

removed). Generally, the proper vehicle for such a complaint is a Rule 56(d) affidavit in

which a party declares the need for additional discovery.

       In fact, the Fourth Circuit has stated that

       reference to Rule 56[d] and to the need for additional discovery in a
       memorandum of law in opposition to a motion for summary judgment is not
       an adequate substitute for a Rule 56[d] affidavit[,] and the failure to file an
       affidavit under Rule 56[d] is itself sufficient grounds to reject a claim that
       the opportunity for discovery was inadequate.

Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996) (citing

Paddington Partners v. Bouchard, 34 F.3d 1132, 1137 (2d Cir. 1994). Nevertheless, in

Harrods Ltd., a more recent case, the Fourth Circuit embraced a less formalistic

approach, finding that summary judgment is not justified “if the nonmoving party’s

objections before the district court serve[] as the functional equivalent of an affidavit, and

if the nonmoving party was not lax in pursuing discovery.” 302 F.3d at 245. There, the

Fourth Circuit found that summary judgment was not warranted because the nonmoving

party “adequately fulfilled the purpose of Rule 56[d] by putting the district court on

notice of the reasons why summary judgment was premature [in its memorandum

opposing summary judgment].” Id.

       Here, defendants have not filed a Rule 56(d) affidavit. However, defendants

provide the court with “the functional equivalent” in their response to BSIC’s summary

judgment motion. Specially, defendants have stated that summary judgment “is

premature” because “[d]iscovery is incomplete and is not scheduled to close until May 8,

2020,” “no depositions have been taken,” and BSIC “only recently served its answers to



                                              8
Defendants’ interrogatories and Requests for Production on December 3, 2019.” ECF

No. 28 at 4. Further, defendants have argued that they “are entitled to an opportunity to

depose Kriete” because Kriete’s conduct with respect to the truck may constitute implied

consent for Chalmers to use the truck. In support of that contention, defendants have

presented evidence that Cuyler did not have a personal vehicle, that Cuyler used the truck

routinely, that Cuyler kept the truck at his house without any supervision from Kriete for

five years, and that Chalmers routinely drove the truck two to three times per week. See

ECF No. 28-2. While this evidence does not necessarily give rise to a genuine issue of

disputed fact with respect to whether Chalmers had implied consent to use the truck, 2 it

entitles defendants to discover whether more evidence of implied consent exists,

especially at this early stage of discovery. Indeed, equity demands that defendants have

an adequate opportunity to respond in full to BSIC’s motion. 3

       For these reasons, the court denies BSIC’s motion for summary judgment as

premature because defendants have not had “the opportunity to discover information []

essential to [their] opposition.” Liberty Lobby, 477 U.S. at 250 n.5. Because the court’s

finding is procedurally based, it denies the motion for summary judgment without

prejudice. BSIC may file a subsequent motion for summary judgment after the parties

have engaged in adequate discovery.




       2
          “Implied consent involves an inference arising from a course of conduct or
relationship between the parties, in which there is a mutual acquiescence of lack of
objection under the circumstances signifying assent.” Keeler v. Allstate Ins. Co., 198
S.E.2d 793, 795 (S.C. 1973).
        3
          Defendants claim that BSIC’s counsel has consistently represented that he has
been unable to make contact with Kriete, despite now filing an Affidavit of Kriete in
support of BSIC’s summary judgment motion.
                                             9
                               IV. CONCLUSION

       For the foregoing reasons the court DENIES the motion for summary judgment

without prejudice.

AND IT IS SO ORDERED.




                                  DAVID C. NORTON
                                  UNITED STATES DISTRICT JUDGE

March 12, 2020
Charleston, South Carolina




                                        10
